Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections

Claims 1-5 and 18-29 are objected to because of the following informalities:  

Referring to claim 1, the claim recites “based on a number of the documents that are relevant,, determining a first patentability score…”. Please remove one of the two commas.

Referring to claim 18, the claim recites “wherein the patentability score is inversely proportional to the relevancy value,,”. Please remove one of the two commas.

Appropriate correction is required.

 				Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9-16 and 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

“While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise 

In the instant case, some of the original claims are disclosed “ipsis verbis” in the originally filed specification; however the specification does not provide a written description support because while the functions claimed are disclosed in the specification, the specification does not disclose how the functions are performed by the system. How specifically the Applicant intended the system and methods to operate as claimed is not disclosed in the originally filled specification.  

For claims 1, with claims 2-5 and 26-29 as dependent, 9, with claims 10-17 as dependent, and 18, which claims 19-25 are dependent, applicant has claimed two methods and a device for performing patentability search and analysis, in particular the claims recite determining a patentability score (claim 9 indicator) 

(Claim 1)

 based on a number of the documents that are relevant,, determining a first patentability score representative of a likelihood that the patent claim is patentable, wherein the first patentability score is determined based on the relevancy value, wherein the patentability score is inversely proportional to the relevancy value

(Claim 9)

based on a number of the documents that are relevant, determining a first patentability indicator representative of a likelihood that the concept is patentable, wherein the first patentability indicator is determined based on the relevancy value, wherein the patentability indicator is inversely proportional to the relevancy value, 

(Claim 18)

based on a number of the documents that are relevant, determining a first patentability score representative of a likelihood that the patent claim is patentable, wherein the first patentability615/808,236 is determined based on the relevancy value, wherein the patentability score is inversely proportional to the relevancy value, 

e prior art found, relevancy of the art, the patentability search and analysis system can determine a patentability indicator (e.g., a patentability score) representative of the likelihood that a patent will be granted on a patent application representative of the submission (e.g., assessment of patentability). As shown in the GUI 700, a patentability score 705 is provided by the search and analysis system for claim 1 which in this scenario was submitted (e.g., submitted as input through entry field 415) for search and analysis. If no claim was submitted, the search and analysis system can indicate that the score is for the description of the concept submitted, terms submitted (whether by extraction and determination from a file, or by user entry). The patentability score can be based on, for example, the art found as a result of the search, wherein the patentability score can be inversely related to the relevance and type of prior art found (e.g., the more relevant a reference is indicated to be, and the more § 102 references are found, the lower the patentability score). It can be based on a variety of factors/criteria, for example, whether the art is a § 102 or § 103 reference, the number of references found, the number of § 102 versus § 103 references, the relevance of the references, the dates of the references. Different weights can be assigned to each factor (e.g., a § 102 reference would be more heavily weighted than a § 103 reference), wherein the weights can be at default value, but can be altered (and thus is customizable) by the user, by a software system (e.g., a self-learning software algorithm), or by a service provider.”

 This paragraph provides a vague disclosure as to how the patentability score/indicator are determined. While the determination of a relevancy value is disclosed by the specification, it not disclosed how the invention is able to make a determination of a patentability score/indicator considering a determined relevancy value that is based on a number of the documents that are relevant. The examiner seeks clarification on this. The examiner believes applicant may be referencing analyzing the documents determined relevant to determine a first patentability indicator based on the relevancy value for each of the relevant documents (i.e. the indicator is inversely proportional to the relevancy value). 
 
Referring to claim 29, 

Applicant claims wherein the relevancy value is one of a group of relevancy values, and the first patentability score is determined based on the group of relevancy values. Applicant discloses with regards to this function:

[Specification paragraph 96] This GUI 600 is similar to the one presented in FIG. 5. Unlike FIG. 5, in which there is no record of any assessment of the prior art and its relevancy to any potential claims of a draft patent application, in FIG. 6, a relevancy value is associated and displayed with each art reference identified in the patentability search. The system can assign a relevancy value based on any variety of relevancy determining algorithms known to those of ordinary skill (e.g., frequency of terms, proximity of terms, etc.). The results can also show for each art reference the patent law(s), rule(s), or regulation(s) that might relate to its use as a basis for the rejection. For example, a reference might be a basis for a lack of novelty rejection, categorizing it as § 102 art (e.g., art used to support a lack of novelty rejection based on 35 United States Code § 102). The search and analysis system can be operable to categorize (or categorize the likelihood of) the art as § 102 art (e.g., art that anticipates the invention).

	Applicant has disclosed the relevancy value, however there is no disclosure that the relevancy value is within a group of relevancy values for determining the patentability score.

The written description requirement is separate from the enablement requirement.  Applicant has an obligation under 112,1st to disclose more than the generic result that is being obtained.  The specification as originally filed must contain an adequate written description of the invention that shows that applicant was actually in possession of an invention that could be expected to do what is claimed.  This has not been done.  Other than disclosing and claiming some very broad and generic concepts, the examiner cannot ascertain exactly how the Applicant had contemplated the desired results to be obtained as far as the system is concerned because the specification is silent as to how the system is going to perform the claimed invention. 
 
As the courts have made clear, the first paragraph 35 U.S.C §112 contains a written description requirement that is separate and distinctive from the enablement requirement.  See Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010).  

As the Federal Circuit has stated in Ariad: 

a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented the species sufficient to support a claim to a genus.  The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.  

Ariad, 598 F.3d at 1349 (emphasis added).   While Ariad relates to chemical compounds, the legal principles are the same.  Since Applicant has failed in providing throughout the specification examples as to how the invention is accomplishing the results, Applicant has failed to provide a disclosure and therefore possession of any species of the genus of what is being claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-5, 9-16, and 18-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claims 1, 9, and 18,

Applicant claims in pertinent part “ querying the group of art data stores, utilizing natural searching, for documents that are relevant to the patentability of the claim;” It is unclear to the examiner whether applicant meant to claim utilizing natural language searching, which is supported by the specification, while natural searching is not as disclosed in paragraph 58. The examiner is interpreting that the claims utilize natural language searching.

Referring to claim 18, which claims 19-25 are dependent of,

Claim 18 recites the limitation "analyzing the document cited at least a threshold number of times by the art unit," in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim. The examiner further clarifies that Applicant has properly introduced documents however this is not a document cited at least a threshold number of times. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 9-16, and 18-29 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-5 and 26-29 recite a method, Claims 9-16 recite a machine, and Claims 18-25 recite a method and therefore all three sets fall into a statutory category.

Claims 1-5 and 26-29

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claim as a whole recites a method of performing a patentability search and analysis, which under its broadest reasonable interpretation, cover concepts capable of being performed as mental processes. 

In the present case concepts directed to steps capable of being performed in the human mind including an observation, evaluation, judgement, or opinion (generating a patentability score and associated confidence level based on the analysis of obtained information). 

The abstract idea portion of the claims is as follows: receiving, by [a device that comprises a processor], a submission representative of a concept to be evaluated for patentability, wherein the submission comprises a patent claim defining a scope of the concept; and performing, [by the device], a patentability search related to the submission, wherein the patentability search is performed using [an electronic search tool],[ of an art data store of a group of art data stores], and wherein the performing comprises: querying [the group of art data stores], utilizing natural searching, for documents that are relevant to the patentability of the claim; based on querying of [the group of art data stores], aggregating the documents resulting in aggregated documents; in response to aggregating the documents, determining a document, of the aggregated documents, that is relevant to the patentability of the patent claim, wherein the document comprises a document element that matches an element of the patent claim, determining a relevancy value representative of a relevancy of the document to the patent claim, wherein the relevancy value is based on an aggregated quantity of conditions being determined to be satisfied, wherein the relevancy value is based on a frequency of a first term that appears within the document, and wherein the relevancy value is further based on a proximity of the first term to a second term that appears within the document, based on a number of the documents that are relevant, determining a first patentability score representative of a likelihood that the patent claim is patentable, wherein the first patentability score is determined based on the relevancy value, wherein the patentability score is inversely proportional to the relevancy value,, 215/808,236identifying previously filed patent claims of filed patent applications, wherein the filed patent applications were filed with a patent office entity, analyzing the previously filed claims to determine second patentability scores for the previously filed patent claims, and determining, for ones of the previously filed claims having second patentability scores similar to the first patentability score, a first number of the previously filed patent claims that were rejected and a second number of the previously filed patent claims that were allowed, [wherein the electronic search tool is a LexisNexis Total Patent search tool]; based on the patentability score, generating a confidence level associated with the patentability score; and in response to determining the patentability score, generating, a search identification number to be utilized for a patentability and search analysis report, wherein the search identification number uniquely identifies an application that has been assigned the patentability score, wherein the search identification number advances the application in priority ahead of other applications that were submitted without a pre-filing patentability search based on a defined time period associated with submission of the application being determined to have been satisfied; where the portions that not bracketed recited the abstract idea.

If a claim limitation, under its broadest reasonable interpretation, covers concepts capable of being performed in the human mind including an observation, evaluation, judgement, or opinion, it falls under the Mental Processes grouping of abstract ideas. See MPEP 2106.04. Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describes a method for performing a series mental processes.

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: receiving information; (receiving, by [a device that comprises a processor], a submission representative of a concept to be evaluated for patentability, wherein the submission comprises a patent claim defining a scope of the concept;) and processing information ( and performing, [by the device], a patentability search related to the submission, wherein the patentability search is performed using [an electronic search tool],[ of an art data store of a group of art data stores], and wherein the performing comprises: querying [the group of art data stores], utilizing natural searching, for documents that are relevant to the patentability of the claim; based on querying of the group of art data stores, aggregating the documents resulting in aggregated documents; in response to aggregating the documents, determining a document, of the aggregated documents, that is relevant to the patentability of the patent claim, wherein the document comprises a document element that matches an element of the patent claim, determining a relevancy value representative of a relevancy of the document to the patent claim, wherein the relevancy value is based on an aggregated quantity of conditions being determined to be satisfied, wherein the relevancy value is based on a frequency of a first term that appears within the document, and wherein the relevancy value is further based on a proximity of the first term to a second term that appears within the document, based on a number of the documents that are relevant, determining a first patentability score representative of a likelihood that the patent claim is patentable, wherein the first patentability score is determined based on the relevancy value, wherein the patentability score is inversely proportional to the relevancy value,, 215/808,236identifying previously filed patent claims of filed patent applications, wherein the filed patent applications were filed with a patent office entity, analyzing the previously filed claims to determine second patentability scores for the previously filed patent claims, [[and]] determining, for ones of the previously filed claims having second patentability scores similar to the first patentability score, a first number of the previously filed patent claims that were rejected and a second number of the previously filed patent claims that were allowed, [wherein the electronic search tool is a LexisNexis Total Patent search tool]; based on the patentability score, generating a confidence level associated with the patentability score; and in response to determining the patentability score, generating, a search identification number to be utilized for a patentability and search analysis report, wherein the search identification number uniquely identifies an application that has been assigned the patentability score, wherein the search identification number advances the application in priority ahead of other applications that were submitted without a pre-filing patentability search based on a defined time period associated with submission of the application being determined to have been satisfied;)

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A device. (See paragraph 27 of the Specification)
A processor. (See paragraph 165 of the Specification)
 Art data store. (See paragraph 166 of the Specification)
LexisNexis Total Patent. (See paragraph 58 of the Specification)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a method, another method, and an electronic computing device that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-5 and 26-29  further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-5 and 26-29 are also non-statutory subject matter.

Dependent claim 2 further limits the abstract idea by introducing the limitation wherein the patentability search further comprises generating, for display in a graphical user interface, a percentage value representative of the first number and the second number, and wherein the defined time period is a designated time period after the patentability and search analysis report has been generated. Generally claiming displaying filtered data (based on patentability score and status) in a graphical user interface is insignificant extra solution activity as it is outputting the filtered data for a user to view on a general purpose computer. Additionally further defining the defined time period is further generally linking the abstract idea to a field of use and does not add significantly more to the abstract idea. Therefore, dependent claim 2 is also non-statutory subject matter.

Dependent claim 3 further limits the abstract idea by introducing the limitation wherein the electronic search tool comprises a search engine designated by the patent office entity for electronic patentability searches. Using a designated search engine by a patent office entity as the electronic search tool is simply applying a desired search engine as the search tool on a general purpose computer. Therefore, dependent claim 3 is also non-statutory subject matter.

Dependent claim 4 further limits the abstract idea by introducing the limitation wherein the relevancy value is based on a determination that the document contains terms relevant to the patent claim. Determining relevancy based on whether a document contains terms relevant to the target patent claim is well known to one of ordinary skill in the art as disclosed in the specification (paragraph 96) “[t]he system can assign a relevancy value based on any variety of relevancy determining algorithms known to those of ordinary skill.” Therefore, dependent claim 4 is also non-statutory subject matter.

Dependent claim 5 further limits the abstract idea by introducing the limitation wherein identifying the previously filed patent claims further comprises determining an art unit of the patent office entity to which a patent application containing the patent claim is likely to be assigned for examination, and wherein the filed patent applications were assigned to the art unit for the examination. Generally claiming the determination of a likely art unit a claim will be assigned is attempting to cover all methods of determining a likely art unit with no restriction on how it is accomplished is equivalent to mere instructions to implement the abstract idea on a general computer. Therefore, dependent claim 5 is also non-statutory subject matter.

Dependent claim 26 further limits the abstract idea by introducing the limitation wherein the group of art data stores comprises information related to patents, foreign art, non-patent literature, and trade journal articles. Further narrowing the field of use to particular art data store does not add significantly more to the abstract idea. Therefore, dependent claim 26 is also non-statutory subject matter.

Dependent claim 27 further limits the abstract idea by introducing the limitation wherein the document element that matches the element of the patent claim further comprises an identical word match or a similar word match according to a similarity criterion. Further defining the document element to be an identical word or similar word based on a similarity criterion is narrowing the field of use to a particular document element and does not add significantly more to the abstract idea. Therefore, dependent claim 27 is also non-statutory subject matter.

Dependent claim 28 further limits the abstract idea by introducing the limitation wherein the relevancy value comprises a probability that the document is prior art under 35 U.S.C. § 102 or 35 U.S.C. § 103. Further defining the relevancy value to includes a probability that the document is prior art under 35 U.S.C. § 102 or 35 U.S.C. § 103 is narrowing the field of use to a particular relevancy value that does not add significantly more to the abstract idea. Therefore, dependent claim 28 is also non-statutory subject matter.

Dependent claim 29 further limits the abstract idea by introducing the limitation wherein the relevancy value is one of a group of relevancy values, and the first patentability score is determined based on the group of relevancy values. Claiming the confidence level is determined based on a quantity of filed patent applications is insignificant extra solution activity as determining the number of filed patent applications is a merely incidental activity to the process of performing a patentability search. Therefore, dependent claim 28 is also non-statutory subject matter.

In conclusion, the claims are directed to the abstract idea of performing mental processes, (generating a patentability score and associated confidence level based on the analysis of information) it falls under the Mental Processes grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims 9-16

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claim as a whole recites a device for performing a patentability search and analysis, which under its broadest reasonable interpretation, cover concepts capable of being performed as mental processes. 

In the present case concepts directed to steps capable of being performed in the human mind including an observation, evaluation, judgement, or opinion (generating a patentability indicator and associated confidence level based on the analysis of obtained information). 

The abstract idea portion of the claims is as follows:

[A device], comprising: [a processor]; and [a memory] that stores executable instructions that, when executed by [the processor], facilitate performance of operations, comprising: receiving a submission representative of a concept to be evaluated for patentability, wherein the submission comprises terms related to the concept; and performing, by the device, a patentability search related to the submission using [an electronic search tool], of [an art repository] of [a group of art repositories], the performing comprising: querying [the group of art repositories], utilizing natural searching, for documents that are relevant to the patentability; based on querying [the group of art repositories], aggregating the documents resulting in aggregated documents; in response to aggregating the documents, determining a document, of the documents, relevant to the patentability of the terms, wherein the document comprises a document element that matches an element of the concept, determining a relevancy value representative of a relevancy of the document to the concept, wherein the relevancy value is based on an aggregated quantity of conditions being determined to be satisfied, wherein the relevancy value is further based on a frequency of a first term that appears within the document, and wherein the relevancy value is further based on a proximity of the first term to a second term that appears within the document, based on a number of the documents that are relevant, determining a first patentability indicator representative of a likelihood that the concept is patentable, wherein the first patentability indicator is determined based on the relevancy value, wherein the patentability indicator is inversely proportional to the relevancy value,, identifying patent claims of patent applications filed with a patent office entity, analyzing the patent claims to determine second patentability indicators for the patent claims, determining, for a group of the patent claims having second patentability indicators similar to the first patentability indicator, a first number of the patent claims that were rejected and a second number of the patent claims that were allowed, [wherein the electronic search tool is a LexisNexis Total Patent search tool]; based on the patentability indicator, generating a confidence level associated with the patentability indicator; and in response to determining the patentability indicator, generating, a search identification number to be attached to a patentability and search analysis report, wherein the search identification number uniquely identifies an application that has been assigned the patentability indicator, wherein the search identification number advances the application in priority ahead of other applications that were submitted without a pre-filing patentability search based on a defined time period associated with submission of the application being determined to have been satisfied; where the portions that not bracketed recited the abstract idea.

If a claim limitation, under its broadest reasonable interpretation, covers concepts capable of being performed in the human mind including an observation, evaluation, judgement, or opinion, it falls under the Mental Processes grouping of abstract ideas. See MPEP 2106.04. Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describes a method for performing a series mental processes.

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: receiving information; (receiving, by [a device that comprises a processor], a submission representative of a concept to be evaluated for patentability, wherein the submission comprises a patent claim defining a scope of the concept;) and processing information ( and performing, [by the device], a patentability search related to the submission, wherein the patentability search is performed using [an electronic search tool],[ of an art data store of a group of art data stores], and wherein the performing comprises: querying [the group of art data stores], utilizing natural searching, for documents that are relevant to the patentability of the claim; based on querying of the group of art data stores, aggregating the documents resulting in aggregated documents; in response to aggregating the documents, determining a document, of the aggregated documents, that is relevant to the patentability of the patent claim, wherein the document comprises a document element that matches an element of the patent claim, determining a relevancy value representative of a relevancy of the document to the patent claim, wherein the relevancy value is based on an aggregated quantity of conditions being determined to be satisfied, wherein the relevancy value is based on a frequency of a first term that appears within the document, and wherein the relevancy value is further based on a proximity of the first term to a second term that appears within the document, based on a number of the documents that are relevant, determining a first patentability score representative of a likelihood that the patent claim is patentable, wherein the first patentability score is determined based on the relevancy value, wherein the patentability score is inversely proportional to the relevancy value,, 215/808,236identifying previously filed patent claims of filed patent applications, wherein the filed patent applications were filed with a patent office entity, analyzing the previously filed claims to determine second patentability scores for the previously filed patent claims, [[and]] determining, for ones of the previously filed claims having second patentability scores similar to the first patentability score, a first number of the previously filed patent claims that were rejected and a second number of the previously filed patent claims that were allowed, [wherein the electronic search tool is a LexisNexis Total Patent search tool]; based on the patentability score, generating a confidence level associated with the patentability score; and in response to determining the patentability score, generating, a search identification number to be utilized for a patentability and search analysis report, wherein the search identification number uniquely identifies an application that has been assigned the patentability indicator, wherein the search identification number advances the application in priority ahead of other applications that were submitted without a pre-filing patentability search based on a defined time period associated with submission of the application being determined to have been satisfied; where the portions that not bracketed recited the abstract idea.;

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A device. (See paragraph 27 of the Specification)
A processor. (See paragraph 165 of the Specification)
A memory. (See paragraph 167 of the Specification) 
 Art repositories. (See paragraph 166 of the Specification)
LexisNexis Total Patent. (See paragraph 58 of the Specification)
 
The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a device that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 10-16 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 10-16 are also non-statutory subject matter.

Dependent claim 10 further limits the abstract idea by introducing the limitation wherein the operations further comprise generating, for display in a graphical user interface, a rate of allowance reflective of the first number and the second number. Generally claiming displaying filtered data (based on patentability score and status) in a graphical user interface is insignificant extra solution activity as it is outputting the filtered data for a user to view. Therefore, dependent claim 10 is also non-statutory subject matter.

Dependent claim 11 further limits the abstract idea by introducing the limitation wherein the electronic search tool comprises a search engine designated by the patent office entity for electronic patentability searches. Using a designated search engine by a patent office entity as the electronic search tool is simply applying a desired search engine as the search tool on general computer.  Therefore, dependent claim 11 is also non-statutory subject matter.

Dependent claim 12 further limits the abstract idea by introducing the limitation wherein the relevancy value is based on a determination that the document contains terms relevant to the patent claim. Determining relevancy based on whether a document contains terms relevant to the target patent claim is well known to one of ordinary skill in the art as disclosed in the specification (paragraph 96) “[t]he system can assign a relevancy value based on any variety of relevancy determining algorithms known to those of ordinary skill.” Therefore, dependent claim 12 is also non-statutory subject matter.

Dependent claim 13 further limits the abstract idea by introducing the limitation wherein the operations further comprise receiving a command for a removal of the document from consideration in determining the patentability indicator. Applying the abstract idea of filtering results (user filtering results through removing a document) on a general computer is not significantly more or involves an inventive concept. Therefore, dependent claim 13 is also non-statutory subject matter.

Dependent claim 14 further limits the abstract idea by introducing the limitation wherein the operations further comprise determining the confidence level representative of a strength of the patentability indicator as a predictor of patentability.  Generally claiming the determination of the confidence level with no restriction on how it is accomplished is equivalent to mere instructions to implement an abstract idea on a general computer.  Therefore, dependent claim 14 is also non-statutory subject matter.

Dependent claim 15 further limits the abstract idea by introducing the limitation wherein the confidence level is determined based on a quantity of the patent applications. Claiming the confidence level is determined based on a quantity of filed patent applications is insignificant extra solution activity as determining the number of filed patent applications is a merely incidental activity to the process of performing a patentability search on a general purpose computer. Therefore, dependent claim 15 is also non-statutory subject matter.

Dependent claim 16 further limits the abstract idea by introducing the limitation wherein identifying of the patent claims further comprises determining an art unit of the patent office entity to which a patent application embodying the concept is likely to be assigned for examination, and wherein the patent applications were assigned to the art unit for the examination. Generally claiming the determination of a likely art unit a claim will be assigned is attempting to cover all methods of determining a likely art unit with no restriction on how it is accomplished is equivalent to mere instructions to implement the abstract idea on a general computer.  Therefore, dependent claim 16 is also non-statutory subject matter.

In conclusion, the claims are directed to the abstract idea of performing mental processes, (generating a patentability score and associated confidence level based on the analysis of information) it falls under the Mental Processes grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims 18-25

Step 2A – Prong 1 (Is a Judicial Exception Recited?): 

The claim as a whole recites a method for performing a patentability search and analysis, which under its broadest reasonable interpretation, cover concepts capable of being performed as mental processes. 

In the present case concepts directed to steps capable of being performed in the human mind including an observation, evaluation, judgement, or opinion (generating a patentability indicator and associated confidence level based on the analysis of obtained information). 

The abstract idea portion of the claims is as follows:

receiving, by [a device] that comprises [a processor], application data representative of a draft patent application associated with a user identity; and using [an electronic search tool], performing, by [the device], a patentability search related to the draft patent application, of [an art database of art databases], comprising: querying [the art databases], utilizing natural searching, for documents that are relevant to a patentability of the claim; based on querying of [the art databases], aggregating the documents resulting in aggregated documents; determining an art unit of a patent office entity to which the draft patent application is likely to be assigned after the draft application is filed with the patent office entity, in response to aggregating the documents, determining a document, of the aggregated documents, that is relevant to the patentability of the patent claim, wherein the document comprises a document element that matches an element of the patent claim, analyzing the document cited at least a threshold number of times by the art unit, determining a relevancy value representative of a relevancy of the document to the draft patent application, wherein the relevancy value is based on an aggregated quantity of conditions being determined to be satisfied, wherein the relevancy value is based on a frequency of a first term that appears within the document, and wherein the relevancy value is further based on a proximity of the first term to a second term that appears within the document, based on a number of the documents that are relevant, determining a first patentability score representative of a likelihood that the patent claim is patentable, wherein the first patentability score is determined based on the relevancy value, wherein the patentability score is inversely proportional to the relevancy value,, identifying previously filed patent claims of filed patent applications, wherein the filed patent applications were filed with the patent office entity, analyzing the previously filed claims to determine second patentability scores for the previously filed patent claims, determining, for ones of the previously filed claims having second patentability scores similar to the first patentability score, a first number of the previously filed patent claims that were rejected and a second number of the previously filed patent claims that were allowed, wherein [the electronic search tool is a LexisNexis Total Patent search tool]; based on the patentability score, generating a confidence level associated with the patentability score; and in response to determining the patentability score, generating, a search identification number to be included with a patentability and search analysis report, wherein the search identification number uniquely identifies an application that has been assigned the patentability score, wherein the search identification number advances the application in priority ahead of other applications that were submitted without a pre-filing patentability search based on a defined time period associated with submission of the application being determined to have been satisfied, where the portions that not bracketed recited the abstract idea.

If a claim limitation, under its broadest reasonable interpretation, covers concepts capable of being performed in the human mind including an observation, evaluation, judgement, or opinion, it falls under the Mental Processes grouping of abstract ideas. See MPEP 2106.04. Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describes a method for performing a series mental processes.

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: receiving information (receiving, by [a device] that comprises [a processor], application data representative of a draft patent application associated with a user identity) and processing information ( using [an electronic search tool], performing, by [the device], a patentability search related to the draft patent application, of [an art database of art databases], comprising: querying [the art databases], utilizing natural searching, for documents that are relevant to a patentability of the claim; based on querying of [the art databases], aggregating the documents resulting in aggregated documents; determining an art unit of a patent office entity to which the draft patent application is likely to be assigned after the draft application is filed with the patent office entity, in response to aggregating the documents, determining a document, of the aggregated documents, that is relevant to the patentability of the patent claim, wherein the document comprises a document element that matches an element of the patent claim, analyzing the document cited at least a threshold number of times by the art unit, determining a relevancy value representative of a relevancy of the document to the draft patent application, wherein the relevancy value is based on an aggregated quantity of conditions being determined to be satisfied, wherein the relevancy value is based on a frequency of a first term that appears within the document, and wherein the relevancy value is further based on a proximity of the first term to a second term that appears within the document, based on a number of the documents that are relevant, determining a first patentability score representative of a likelihood that the patent claim is patentable, wherein the first patentability score is determined based on the relevancy value, wherein the patentability score is inversely proportional to the relevancy value,, identifying previously filed patent claims of filed patent applications, wherein the filed patent applications were filed with the patent office entity, analyzing the previously filed claims to determine second patentability scores for the previously filed patent claims, determining, for ones of the previously filed claims having second patentability scores similar to the first patentability score, a first number of the previously filed patent claims that were rejected and a second number of the previously filed patent claims that were allowed, wherein [the electronic search tool is a LexisNexis Total Patent search tool]; based on the patentability score, generating a confidence level associated with the patentability score; and in response to determining the patentability score, generating, a search identification number to be included with a patentability and search analysis report, wherein the search identification number uniquely identifies an application that has been assigned the patentability score, wherein the search identification number advances the application in priority ahead of other applications that were submitted without a pre-filing patentability search based on a defined time period associated with submission of the application being determined to have been satisfied.)

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A device. (See paragraph 27 of the Specification)
A processor. (See paragraph 165 of the Specification)
 Art data store. (See paragraph 166 of the Specification)
LexisNexis Total Patent. (See paragraph 58 of the Specification)
 
The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): 

As noted above, the claims as a whole merely describes a method, another method, and an electronic computing device that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 19-25 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 19-25 are also non-statutory subject matter.

Dependent claim 19 further limits the abstract idea by introducing the limitation wherein the electronic search tool comprises a search engine designated by the patent office entity for electronic patentability searches. Using a designated search engine by a patent office entity as the electronic search tool is simply applying a desired search engine as the search tool on a general computer to perform the abstract idea on a general purpose computer.  Therefore, dependent claim 19 is also non-statutory subject matter.

Dependent claim 20 further limits the abstract idea by introducing the limitation wherein the document is a first document cited at least the threshold number of times by the art unit, and wherein the performing the patentability search further comprises: analyzing a second document selected by the user identity. The claim is insignificant extra-solution activity as in addition to analyzing all documents to determine relevance the claim is specifying a type of document (a document cited a threshold number of times an art unit and a document selected by a user) that may be analyzed by the method and therefore does not add an inventive concept to the abstract idea. Therefore, dependent claim 20 is also non-statutory subject matter.

Dependent claim 21 further limits the abstract idea by introducing the limitation wherein the document is a first document cited at least the threshold number of times by the art unit. The claim is insignificant extra-solution activity as in addition to analyzing all documents to determine relevance the claim is specifying a type of document (a document cited a threshold number of times an art unit) that may be analyzed by the method and therefore does not add an inventive concept to the abstract idea. Therefore, dependent claim 21 is also non-statutory subject matter.

Dependent claim 22 further limits the abstract idea by introducing the limitation wherein the document is a first document cited at least the threshold number of times by the art unit, and wherein the performing the patentability search comprises: analyzing a second document selected from an information disclosure statement submitted by the user identity subsequent to the receiving of the application data. The claim is insignificant extra-solution activity as in addition to analyzing all documents to determine relevance the claim is specifying a type of document (a document cited a threshold number of times an art unit and a document selected from the information disclosure statement) that may be analyzed by the method and therefore does not add an inventive concept to the abstract idea. Therefore, dependent claim 22 is also non-statutory subject matter.

Dependent claim 23 further limits the abstract idea by introducing the limitation wherein the document is a first document cited at least the threshold number of times by the art unit, and wherein performing the patentability search comprises: analyzing a second document selected from references cited in a prior patent application that is related to the draft patent application. The claim is insignificant extra-solution activity as in addition to analyzing all documents to determine relevance the claim is specifying a type of document (a document cited a threshold number of times an art unit and a document cited as a reference in a prior patent application related to the draft patent application) that may be analyzed by the method and therefore does not add an inventive concept to the abstract idea. Therefore, dependent claim 23 is also non-statutory subject matter.

Dependent claim 24 further limits the abstract idea by introducing the limitation wherein performing the patentability search comprises analyzing a result of the patentability search and determining a source of patent authority associated with the patent office entity applicable to the result. Generally claiming determining a source of applicable patent authority is attempting to cover all methods of determining a source of patent authority with no restriction on how it is accomplished is equivalent to mere instructions to implement the abstract idea on a general purpose computer. Therefore, dependent claim 24 is also non-statutory subject matter.

Dependent claim 25 further limits the abstract idea by introducing the limitation wherein the result of the patentability search relates to a deficiency associated with the draft patent application. Generally claiming determining during the patentability search that there is a deficiency associated with a draft patent application with no restriction on how it is accomplished is equivalent to mere instructions to implement the abstract idea on a general computer. Therefore, dependent claim 25 is also non-statutory subject matter.

In conclusion, the claims are directed to the abstract idea of performing mental processes, (generating a patentability score and associated confidence level based on the analysis of information) it falls under the Mental Processes grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1-4, 9-15, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US Patent No. 6,038,561), in view of Gross et al. (US 20120191502), Jessen et al. (US 20160350886), Lundberg et al. (US 2014031700), and Adler et al. (US 20060173920).
 
Referring to Claim 1, 

The examiner notes the following limitations that are not positively recited and appear to occur outside the scope of the claims and therefore do not hold meaningful patentable weight:

wherein the patentability search is performed using an electronic search tool.

wherein the relevancy value is based on an aggregated quantity of conditions being determined to be satisfied, wherein the relevancy value is based on a frequency of a first term that appears within the document, and wherein the relevancy value is further based on a proximity of the first term to a second term that appears within the document

 wherein the first patentability score is determined based on the relevancy value, wherein the patentability score is inversely proportional to the relevancy value, 

generating, a search identification number to be utilized for a patentability and search analysis report,

wherein the search identification number uniquely identifies an application that has been assigned the patentability score. 

For examination purposes the examiner is interpreting that the prior art needs to at least disclose a patentability search, a relevancy value, a patentability score that is inversely proportional to the relevancy value, and a search identification number that uniquely identifies an application. For purposes of compact prosecution the examiner attempted to provide the best art related to the not positively recited subject matter.

The examiner further notes that added limitation of wherein the search identification number advances the application in priority ahead of other applications that were submitted without a pre-filing patentability search based on a defined time period associated with submission of the application being determined to have been satisfied is an intended use of search identification number (i.e. advancing the application in priority ahead of other applications) and therefore the examiner still needs to identity prior art that discloses a search identification number that uniquely identifies an application.

Additionally, the Examiner finds that the particular search tool (LexisNexis Total Patent) is non- functional descriptive material that does not alter the step of searching for documents. The particular electronic search tool used does not patentably distinguish the claims over the prior art. The step of searching is performed in the same manner regardless of the particular search electronic search tool used. 

The particular type of electronic search tool is non-functional descriptive material that may not be relied upon for patentability. The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although no claim limitations will be disregarded and the claimed invention as a whole will be assess, the Examiner will follow the Federal Circuit's guidance as in the Gulack decision and will not give patentable weight to printed matter absent a "new and unobvious functional relationship between the printed matter and the substrate." Id. at 1386; see also King Pharm. Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279-79 (Fed. Cir. 2010) (applying the "printed matter" reasoning to method claims containing an "informing" step that could be either printed or verbal instructions).

There is no objective evidence of record that there is a functional relationship in the particular electronic search tool that affects searching. The disclosure regarding the Lexis Nexis Total Patent tool is in paragraph 58, however this only discloses that search tools offered commercially by third parties including LexisNexis Total Patent in addition to other.  Applicant does not recite or show how the LexisNexis Total Patent search tool affects the step of searching. The function of searching is performed in the same manner regardless of the particular electronic search tool used per the disclosure in paragraph 58. As such, the specific electronic search tool used in searching constitutes non-functional descriptive that may not be relied upon for patentability. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). See also Exparte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative), afj'd 191 Fed. App'x 959 (Fed. Cir. 2006) (When a prior art reference describes each and every feature of a claimed [invention], except for the claimed non-functional descriptive material..., it anticipates the claimed onscreen icon inasmuch as "the [non-functional] descriptive material will not distinguish the invention from the prior art in terms of patentability[.]").

Snyder, which is directed to analyzing information contained in a plurality of documents, discloses,

 a method comprising: receiving, by a device that comprises a processor, a submission representative of a concept to be evaluated for patentability, wherein the submission comprises a patent claim defining the scope of the concept; (Snyder column 3 lines 59-67 disclosing that the concept query allows users to enter a single keyword up to an entire document. Snyder column 9 lines 37-40 discussing how in accordance with known practices, the server includes one or more processors in conjunction with Snyder column 19 lines 8-12 is a discussion of the concept query system where users can enter a text string which the system will compare against all known documents in its database and in conjunction with Snyder column 25 lines 50-56 that the concept query screen enables users to enter in text and query the text and the system will search a database of patents.)

and performing, by the device, a patentability search related to the submission, (Snyder column 6 lines 42-47 discussing that the invention is applicable to the task of patent search and analysis i.e. a patentability search) wherein the patentability search is performed using an electronic search tool, of an art data store of a group of art data stores, (Snyder column 2 lines 56-59 discussing how typical information analysis tools available in a database of text and images which are searched by a rudimentary search engine. Snyder column 11 lines 34-45 discussing that there are multiple document databases that can be of U.S. patents or a collection of documents in conjunction with Snyder column 25 lines 50-56 that the concept query screen enables users to enter in text and query the text and the system will search a database of patents.) 

and wherein the performing comprises:  

querying the group of art data stores, utilizing natural searching, for documents that are relevant to the patentability of the claim; (Snyder column 4 lines 3-11 disclosing the invention provides for sophisticated natural language and information retrieval techniques enable the user to analyze claim sets, cluster claims based on similarity, and navigate results. The invention provides further for a search routine which goes beyond simple keyword search. Snyder column 8 lines 12-16 disclosing DR Link is used for performing natural language processing. Snyder column 2 lines 56-59 discussing how typical information analysis tools available is a database of text and images which are searched by a rudimentary search engine. Snyder column 9 lines 27-34 disclosing that a server receives queries from clients, and does substantially all the processing necessary to formulate responses to the queries and provide to the clients. The server may itself act in the capacity of a client when it accesses remote databases located on a database server.  Snyder column 11 lines 34-45 discussing that there are multiple -document databases that can be of U.S. patents or a collection of documents in conjunction with Snyder column 25 lines 50-56 that the concept query screen enables users to enter in text and query the text and the system will search a database of patents.)

based on querying of the group of art data stores, aggregating the documents resulting in aggregated documents;  (Snyder column 9 lines 27-34 disclosing that a server receives queries from clients, and does substantially all the processing necessary to formulate responses to the queries and provide to the clients. The server may itself act in the capacity of a client when it accesses remote databases located on a database server.  Snyder column 11 lines 34-45 discussing that there are multiple -document databases that can be of U.S. patents or a collection of documents. )

in response to aggregating the documents, determining a document, of the aggregated documents, that is relevant to the patentability of the patent claim (Snyder column 18 lines 59-61 discussing Figures 8A-8C are an illustration of the identification of documents most proximally related to a given search string or document (for example a draft patent application. The examiner interprets that a document that is relevant to a search string may raise questions of a claim’s patentability particularly under 35 U.S.C. 102 and 103.)

wherein the document comprises a document element that matches an element of the patent claim, determining a relevancy value representative of a relevancy of the document to the patent claim, wherein the relevancy value is based on an aggregated quantity of conditions being determined to be satisfied,  (Snyder column 14 lines 36-60 disclosing that the unique terms in a claim list are analyzed to determine what documents cite the term and the frequency of the term, the total number of documents to determined the TFIDF weights for each term in the claim list to determine a set of weights to be compared against the concept query and another when comparing documents to each other. Snyder column 15 lines 49-59 disclosing the TFIDF score can be calculated in a variety of manners and then normalized to determine a score between 0-1 where a score of 1 would be where the document is compared against itself.) 

 wherein the relevancy value is based on a frequency of a first term that appears within the document, and wherein the relevancy value is further based on a proximity of the first term to a second term that appears within the document, based on a number of the documents that are relevant ((Snyder column 14 lines 36-60 disclosing that the unique terms in a claim list are analyzed to determine what documents cite the term and the frequency of the term in each document, the total number of documents that contain the term, to determined the TFIDF weights for each term in the claim list to determine a set of weights to be compared against the concept query and another when comparing documents to each other. Snyder column 15 lines 49-59 disclosing the TFIDF score can be calculated in a variety of manners and then normalized to determine a score between 0-1 where a score of 1 would be where the document is compared against itself.)  Snyder column 14 lines 36-60 disclosing that the calculation of the TFIDF incorporates the information such as a file where the term index is recorded along with the frequency count for each term in each document. that the unique terms in a claim list are analyzed to determine what documents cite the term and the frequency of the term, the total number of documents to determine the TFIDF weights for each term in the claim list to determine a set of weights to be compared against the concept query and another when comparing documents to each other.)

determining a first patentability score representative of a likelihood that the patent claim is patentable, wherein the first patentability score is determined based on the relevancy value, (Snyder column 19 lines 7-17 disclosing that concept query compares an inputted query (concept or document) against a dataset. Snyder column 19 lines 35 to column 20 line 5 disclosing the invention calculates a score for every document processed and is normalized against the target query. Snyder column 26 lines 5-11 disclosing the concept query results screen will display patents in order of relevance to the user’s concept query.)

identifying previously filed patent claims of filed patent applications, wherein the filed patent applications were filed with a patent office entity, analyzing the previously filed claims to determine patentability scores for the previously filed patent claims
 (Snyder claim 54 “identifying within each patent document a portion of said document containing a set of claims”. Additionally one of ordinary skill in the art would recognize that filed patent applications would have been filed with a patent office entity. Snyder column 19 lines 35 to column 20 line 5 disclosing the invention calculates a score for every document processed and is normalized against the target query.)

, wherein the electronic search tool is a LexisNexis Total Patent search tool; (Snyder column 2 lines 56-59 discussing how typical information analysis tools available in a database of text and images which are searched by a rudimentary search engine.)

Snyder does not disclose determining, for ones of the previously filed claims having second patentability scores similar to the first patentability score, a first number of the previously filed patent claims that were rejected and a second number of the previously filed patent claims that were allowed.

However Gross, which is directed to a method for collecting, compiling, and analyzing data concerning organizations and their related processes with particular applicability in assisting companies, practitioners and intellectual property stake holders involved in administrative/judicial proceedings involving intellectual property, teaches 

determining, for ones of the previously filed claims having second patentability scores similar to the first patentability score, a first number of the previously filed patent claims that were rejected and a second number of the previously filed patent claims that were allowed. (Gross paragraph 80 teaching data included comprises the case disposition, which would include rejected or allowed. Gross paragraph 156 providing an example where for making a prediction on outcome will analyze documents in question to prior documents similar. Gross 299 teaching that a user can query documents that contain one or more keywords and which are either pending, issued, abandoned etc.)

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Snyder in view of Gross to incorporate determining, for ones of the previously filed claims having second patentability scores similar to the first patentability score, a first number of the previously filed patent claims that were rejected and a second number of the previously filed patent claims that were allowed with the motivation of identifying relevant references using the concept query disclosed in Snyder and to understand how these relevant references were disposed to plan, budget and predict whether a given application may be allowed. (Gross paragraph 305)

Snyder in view of Gross does not disclose wherein the patentability score is inversely proportional to the relevancy value

However Jessen which is directed to the directed to the analysis of a patent or patent application and proposed claim text teaches wherein the patentability score is inversely proportional to the relevancy value, (Jessen paragraph 216 the invention identifies unique words in proposed claim text within the data and analyzes the identified patents and patent application using the input. The invention determines a frequency value for each of the unique words in the clams, and each frequency value for each of the unique words in the claims, and each frequency value is representative of how frequently a word appears. The invention then generates and output of a first score that is representative of a scope of the claim or proposed claimtext relative to the collection of patents and patent applications within the database, and the first score is based at least in part on the frequency values and the inverse frequency values of the unique words.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Snyder in view of Gross and Jessen to incorporate wherein the patentability score is inversely proportional to the relevancy value with the motivation of incorporating the inverse of a score associated with relevant documents in the determination of the scope of a proposed claim text in view of the relevant documents. (Jessen paragraph 216)

Snyder in view of Gross, and Jessen does not disclose

based on the patentability score, generating a confidence level associated with the patentability score; 

However Lundberg, which is directed to a system and a method for performing patent analytics, further teaches wherein the operations further comprise based on the patentability score, generating a confidence level associated with the patentability score; (Lundberg paragraph 483 discussing the claim scope rating being an indication of a likelihood of obtaining a patent application with claims directed towards a particular technology. Lundberg paragraph 483 discussing how the claim scope rating can either increased or decreased based on the quantity of patent documents retrieved).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Snyder in view of Gross, and Jessen to incorporate ,based on the patentability score, generating a confidence level associated with the patentability score; with the motivation of generating a statistical parameter associated with the score that informs users of the breadth of claims that could be attained in a particular technological area. (Lundberg paragraph 483)

Snyder in view of Gross, Jessen, and Lundberg does not disclose  and in response to determining the patentability score, generating, a search identification number to be utilized for a patentability and search analysis report, wherein the search identification number uniquely identifies an application that has been assigned the patentability score, wherein the search identification number advances the application in priority ahead of other applications that were submitted without a pre-filing patentability search based on a defined time period associated with submission of the application being determined to have been satisfied; 

However Adler, which is directed to a data processing system for analyzing innovation, teaches and in response to determining the patentability score, generating, a search identification number to be utilized for a patentability and search analysis report, wherein the search identification number uniquely identifies an application that has been assigned the patentability score, wherein the search identification number advances the application in priority ahead of other applications that were submitted without a pre-filing patentability search based on a defined time period associated with submission of the application being determined to have been satisfied. (Adler paragraph 86 teaching that each all electronic records relevant to each query can be securely saved.)

It would have been obvious to one of ordinary skill in the art to modify the invention disclosed in Snyder in view of Gross, Jessen, Lundberg, and Adler to incorporate and in response to determining the patentability score, generating, a search identification number to be utilized for a patentability and search analysis report, wherein the search identification number uniquely identifies an application that has been assigned the patentability score, wherein the search identification number advances the application in priority ahead of other applications that were submitted without a pre-filing patentability search based on a defined time period associated with submission of the application being determined to have been satisfied with the motivation of recording records relevant to a particular query so users may review the records at a later time. (Adler paragraph 86)

Referring to Claim 2, 

The Examiner finds that the particular defined time period (a designated time period after the patentability and search analysis report has been generated) is non- functional descriptive material that does not alter the step of generating a search identification number. The particular defined time period does not patentably distinguish the claims over the prior art. The step of generating a search identification number is performed in the same manner regardless of the particular defined time period used.  

The particular type of defined time period is non-functional descriptive material that may not be relied upon for patentability. The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although no claim limitations will be disregarded and the claimed invention as a whole will be assess, the Examiner will follow the Federal Circuit's guidance as in the Gulack decision and will not give patentable weight to printed matter absent a "new and unobvious functional relationship between the printed matter and the substrate." Id. at 1386; see also King Pharm. Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279-79 (Fed. Cir. 2010) (applying the "printed matter" reasoning to method claims containing an "informing" step that could be either printed or verbal instructions).

There is no objective evidence of record that there is a functional relationship in the defined time period and generating the search identification number.  Applicant does not recite or show how the defined time period affects the generation of a search identification number. The function of generation a search identification number is performed in the same manner regardless of the defined time period used. As such, the specific time period used constitutes non-functional descriptive that may not be relied upon for patentability. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). See also Exparte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative), afj'd 191 Fed. App'x 959 (Fed. Cir. 2006) (When a prior art reference describes each and every feature of a claimed [invention], except for the claimed non-functional descriptive material..., it anticipates the claimed onscreen icon inasmuch as "the [non-functional] descriptive material will not distinguish the invention from the prior art in terms of patentability[.]").

Gross further teaches wherein the patentability search further comprises generating, for display in a graphical user interface, a percentage value representative of the first number and the second number, and wherein the defined time period is a designated time period after the patentability and search analysis report has been generated. (Gross Figures 16 A and 16 B illustrate displaying a report of results via a heat map. Gross paragraph 298 discloses that these results can be filtered by a user based on a patent application’s status (i.e. allowed, pending, abandoned, etc.) Additionally the results could have been displayed by other means such as through a pie chart (Gross paragraph 301).

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Snyder in view of Jessen, Lundberg, Adler and  Gross to incorporate generating, for display in a graphical user interface, a percentage value representative of the first number and the second number , and wherein the defined time period is a designated time period after the patentability and search analysis report has been generated; to allow users to identify the proliferation of technology in a particular technical field, propensity of art units/examiners, and to plan and budget for prosecution related activities (Gross 304-305). While Gross teaches displaying the desired results using a heat graph other visual aids could be used such as a pie chart. A person of ordinary skill in the art would find obvious that there is a variety of options to display results. Applicant’s choice to display the results as percentages rather than as a whole number, fraction, graphs, etc. is a simple substitution and nothing else. Therefore the claim is obvious in view of the prior art.

Referring to Claims 3 and 11, 

Adler further teaches wherein the electronic search tool comprises a search engine designated by the patent office entity for electronic patentability searches. (Adler paragraph 91 discussing how the search engine (el. 9) comprise a plurality of search tools, preferably a keywords search tool and at least one concept matching search tool, as described above, in combination. Adler paragraph 11 discusses the various databases search that can be searched such as the USPTO, EPTO and WIPO. Adler paragraph 12 teaching NPL sources such as Lexis and Yahoo).

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Snyder in view of Gross, Jessen, Lundberg, and Adler to incorporate an electronic search tool that comprises a search engine designated by the patent office entity for electronic patentability searches to assist users in identifying all potential prior art. (Adler paragraph 11).

Referring to Claim 4, 

Snyder further discloses wherein the relevancy value is based on a determination that the document contains terms relevant to the patent claim. (Snyder Column 8 lines 61- 65 defining the TFIDF score is related to relative prominence of a term versus how frequent it appears in a document and that document of score 1 is the same document Column 15 lines 49-60. Snyder Column 17 lines 66-67 and column 18 lines 59-62 disclosing Figures 8A-8C show a two dimensional plot of top scoring claims where the score is based on the relative similarity to identify document most closely or proximately related.)
Referring to Claim 9,

The examiner notes the following limitations that are not positively recited and appear to occur outside the scope of the claims and therefore do not hold meaningful patentable weight:

wherein the patentability search is performed using an electronic search tool.

wherein the relevancy value is based on an aggregated quantity of conditions being determined to be satisfied, wherein the relevancy value is based on a frequency of a first term that appears within the document, and wherein the relevancy value is further based on a proximity of the first term to a second term that appears within the document

 wherein the first patentability score is determined based on the relevancy value, wherein the patentability score is inversely proportional to the relevancy value, 

generating a search identification number to be attached to a patentability and search analysis report, 

wherein the search identification number uniquely identifies an application that has been assigned the patentability score.

For examination purposes the examiner is interpreting that the prior art needs to at least disclose a patentability search, a relevancy value, a patentability score that is inversely proportional to the relevancy value, and a search identification number. For purposes of compact prosecution the examiner attempted to provide the best art related to the not positively recited subject matter.

The examiner further notes that added limitation of wherein the search identification number advances the application in priority ahead of other applications that were submitted without a pre-filing patentability search based on a defined time period associated with submission of the application being determined to have been satisfied is an intended use of search identification number (i.e. advancing the application in priority ahead of other applications) and therefore the examiner still needs to identity prior art that discloses a search identification number that uniquely identifies an application

Additionally, the Examiner finds that the particular search tool (LexisNexis Total Patent) is non- functional descriptive material that does not alter the step of searching for documents. The particular electronic search tool used does not patentably distinguish the claims over the prior art. The step of searching is performed in the same manner regardless of the particular search electronic search tool used. 

The particular type of electronic search tool is non-functional descriptive material that may not be relied upon for patentability. The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although no claim limitations will be disregarded and the claimed invention as a whole will be assess, the Examiner will follow the Federal Circuit's guidance as in the Gulack decision and will not give patentable weight to printed matter absent a "new and unobvious functional relationship between the printed matter and the substrate." Id. at 1386; see also King Pharm. Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279-79 (Fed. Cir. 2010) (applying the "printed matter" reasoning to method claims containing an "informing" step that could be either printed or verbal instructions).

There is no objective evidence of record that there is a functional relationship in the particular electronic search tool that affects searching. The disclosure regarding the Lexis Nexis Total Patent tool is in paragraph 58, however this only discloses that search tools offered commercially by third parties including LexisNexis Total Patent in addition to other.  Applicant does not recite or show how the LexisNexis Total Patent search tool affects the step of searching. The function of searching is performed in the same manner regardless of the particular electronic search tool used per the disclosure in paragraph 58. As such, the specific electronic search tool used in searching constitutes non-functional descriptive that may not be relied upon for patentability. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). See also Exparte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative), afj'd 191 Fed. App'x 959 (Fed. Cir. 2006) (When a prior art reference describes each and every feature of a claimed [invention], except for the claimed non-functional descriptive material..., it anticipates the claimed onscreen icon inasmuch as "the [non-functional] descriptive material will not distinguish the invention from the prior art in terms of patentability[.]").
 
Snyder further discloses a device comprising:

a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, ( Snyder column 9 lines 37-44 “These peripheral devices typically include a Storage Subsystem 35 (memory Subsystem and file storage Subsystem holding computer program (e.g., code or instructions)as audio output.” Snyder Column 10 lines 11-20  “The memory Subsystem typically includes a number of memories including a main random access memory (RAM) for Storage of instructions and data during program execution and a read only memory (ROM) in which fixed instructions are stored.”

comprising: receiving a submission representative of a concept to be evaluated for patentability, wherein the submission comprises terms related to the concept; (Snyder Column 9 lines 37-40 discussing how in accordance with known practices, the server includes one or more processors and in Snyder Column 19 lines 8-12 is a discussion of the concept query system where users can enter a text string which the system will compare against all known documents in its database).

and performing, by the device, a patentability search related to the submission using an electronic search tool, of an art repository of a group of art repositories,  (Snyder Column 6 lines 42-47 discussing that the invention is applicable to the task of patent search and analysis i.e. a patentability search. (Snyder column 2 lines 56-59 discussing how the most typically information analysis tools available is a database of text and images which are searched by a rudimentary search engine. Snyder column 11 lines 34-45 discussing that there are multiple document databases that can be of U.S. patents or a collection of documents)

the performing comprising:

querying the group of art data stores, utilizing natural searching, for documents that are relevant to the patentability of the claim;  (Snyder column 4 lines 3-11 disclosing the invention provides for sophisticated natural language and information retrieval techniques enable the user to analyze claim sets, cluster claims based on similarity, and navigate results. The invention provides further for a search routine which goes beyond simple keyword search. Snyder column 8 lines 12-16 disclosing DR Link is used for performing natural language processing. Snyder column 2 lines 56-59 discussing how typical information analysis tools available is a database of text and images which are searched by a rudimentary search engine. Snyder column 9 lines 27-34 disclosing that a server receives queries from clients, and does substantially all the processing necessary to formulate responses to the queries and provide to the clients. The server may itself act in the capacity of a client when it accesses remote databases located on a database server.  Snyder column 11 lines 34-45 discussing that there are multiple -document databases that can be of U.S. patents or a collection of documents in conjunction with Snyder column 25 lines 50-56 that the concept query screen enables users to enter in text and query the text and the system will search a database of patents.)

based on querying of the group of art data stores, aggregating the documents resulting in aggregated documents; (Snyder column 9 lines 27-34 disclosing that a server receives queries from clients, and does substantially all the processing necessary to formulate responses to the queries and provide to the clients. The server may itself act in the capacity of a client when it accesses remote databases located on a database server.  Snyder column 11 lines 34-45 discussing that there are multiple -document databases that can be of U.S. patents or a collection of documents.)

 in response to aggregating the documents, determining a document, of the documents, that is relevant to the patentability of the terms, (Snyder column 18 lines 59-61 discussing Figures 8A-8C are an illustration of the identification of documents most proximally related to a given search string or document (for example a draft patent application. The examiner interprets that a document that is relevant to a search string may raise questions of a claim’s patentability particularly under 35 U.S.C. 102 and 103.)

 wherein the document comprises a document element that matches an element of the concept, determining a relevancy value representative of a relevancy of the document to the concept, wherein the relevancy value is based on an aggregated quantity of conditions being determined to be satisfied, (Snyder column 14 lines 36-60 disclosing that the unique terms in a claim list are analyzed to determine what documents cite the term and the frequency of the term, the total number of documents to determined the TFIDF weights for each term in the claim list to determine a set of weights to be compared against the concept query and another when comparing documents to each other. Snyder column 15 lines 49-59 disclosing the TFIDF score can be calculated in a variety of manners and then normalized to determine a score between 0-1 where a score of 1 would be where the document is compared against itself.)

wherein the relevancy value is based on a frequency of a first term that appears within the document, and wherein the relevancy value is further based on a proximity of the first term to a second term that appears within the document, based on a number of the documents that are relevant ((Snyder column 14 lines 36-60 disclosing that the unique terms in a claim list are analyzed to determine what documents cite the term and the frequency of the term in each document, the total number of documents that contain the term, to determined the TFIDF weights for each term in the claim list to determine a set of weights to be compared against the concept query and another when comparing documents to each other. Snyder column 15 lines 49-59 disclosing the TFIDF score can be calculated in a variety of manners and then normalized to determine a score between 0-1 where a score of 1 would be where the document is compared against itself.)  Snyder column 14 lines 36-60 disclosing that the calculation of the TFIDF incorporates the information such as a file where the term index is recorded along with the frequency count for each term in each document. that the unique terms in a claim list are analyzed to determine what documents cite the term and the frequency of the term, the total number of documents to determine the TFIDF weights for each term in the claim list to determine a set of weights to be compared against the concept query and another when comparing documents to each other.)


determining a first patentability indicator representative of a likelihood that the patent claim is patentable, wherein the first patentability indicator is determined based on the relevancy value, (Snyder column 19 lines 7-17 disclosing that concept query compares an inputted query (concept or document) against a dataset. Snyder column 19 lines 35 to column 20 line 5 disclosing the invention calculates a score for every document processed and is normalized against the target query. Snyder column 26 lines 5-11 disclosing the concept query results screen will display patents in order of relevance to the user’s concept query.) 

identifying patent claims of patent applications filed with a patent office entity, analyzing the previously filed claims to determine second patentability indicators for the previously filed patent claims,  (Snyder claim 54 “identifying within each patent document a portion of said document containing a set of claims”. Additionally it is obvious to one of ordinary skill in the art that a filed patent application has been filed with a patent office entity. Snyder column 19 lines 35 to column 20 line 5 disclosing the invention calculates a score for every document processed and is normalized against the target query.)

, wherein the electronic search tool is a LexisNexis Total Patent search tool; (Snyder column 2 lines 56-59 discussing how typical information analysis tools available in a database of text and images which are searched by a rudimentary search engine.)

Snyder fails to disclose:

determining, for ones of the previously filed claims having second patentability scores similar to the first patentability score, a first number of the previously filed patent claims that were rejected and a second number of the previously filed patent claims that were allowed.

However Gross, further teaches

determining, for a group of the patent claims having second patentability indicators similar to the first patentability indicator, a first number of the patent claims that were rejected and a second number of the patent claims that were allowed. ((Gross paragraph 80 teaching data included comprises the case disposition, which would include rejected or allowed. Gross paragraph 156 providing an example where for making a prediction on outcome will analyze documents in question to prior documents similar. Gross 299 teaching that a user can query documents that contain one or more keywords and which are either pending, issued, pending etc.)

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Snyder in view of Gross to incorporate determining, for a group of the patent claims having second patentability indicators similar to the first patentability indicator, a first number of the patent claims that were rejected and a second number of the patent claims that were allowed with the motivation of identifying relevant references using the concept query disclosed in Snyder and to understand how these relevant references were disposed to plan, budget and predict whether a given application may be allowed.(Gross paragraph 305)

Snyder in view of Gross does not disclose wherein the patentability indicator is inversely proportional to the relevancy value,

However Jessen further teaches wherein the patentability indicator is inversely proportional to the relevancy value, (Jessen paragraph 216 the invention identify unique words in proposed claim text within the data and analyzes the identified patents and patent application using the input. The invention determines a frequency value for each of the unique words in the clams, and each frequency value for each of the unique words in the claims, and each frequency value is representative of how frequently a word appears. The invention then generates and output of a first score that is representative of a scope of the claim or proposed claim text relative to the collection of patents and patent applications within the database, and the first score is based at least in part on the frequency values and the inverse frequency values of the unique words. )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Snyder in view of Gross and Jessen to incorporate wherein the patentability indicator is inversely proportional to the relevancy value with the motivation of incorporating the inverse of a score associated with relevant documents in the determination of the scope of a proposed claim text in view of the relevant documents. (Jessen paragraph 216)

Snyder in view of Gross, and Jessen does not disclose  based on the patentability indicator, generating a confidence level associated with the patentability score; 

However Lundberg, further teaches, based on the patentability indicator, generating a confidence level associated with the patentability indicator; (Lundberg paragraph 483 discussing the claim scope rating being an indication of a likelihood of obtaining a patent application with claims directed towards a particular technology. Lundberg paragraph 483 discussing how the claim scope rating can either increased or decreased based on the quantity of patent documents retrieved).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Snyder in view of Gross, Jessen, and Lundberg to incorporate ,based on the patentability score, generating a confidence level associated with the patentability score; with the motivation of generating a statistical parameter associated with the score that informs users of the breadth of claims that could be attained in a particular technological area. (Lundberg paragraph 483)

Snyder in view of Gross, Jessen, and Lundberg does not disclose and in response to determining the patentability score, generating, a search identification number to be utilized for a patentability and search analysis report, wherein the search identification number uniquely identifies an application that has been assigned the patentability score; 

However Adler, further teaches and in response to determining the patentability indicator generating a search identification number to be attached to a patentability and search analysis report,  wherein the search identification number uniquely identifies an application that has been assigned the patentability indicator, wherein the search identification number advances the application in priority ahead of other applications that were submitted without a pre-filing patentability search based on a defined time period associated with submission of the application being determined to have been satisfied. (Adler paragraph 86 teaching that each all electronic records relevant to each query can be securely saved.)

It would have been obvious to one of ordinary skill in the art to modify the invention disclosed in Snyder in view of Gross, Jessen, Lundberg, and Adler to incorporate and in response to determining the patentability indicator generating a search identification number to be attached to a patentability and search analysis report,  wherein the search identification number uniquely identifies an application that has been assigned the patentability indicator, wherein the search identification number advances the application in priority ahead of other applications that were submitted without a pre-filing patentability search based on a defined time period associated with submission of the application being determined to have been satisfied with the motivation of recording records relevant to a particular query so users may review the records at a later time. (Adler paragraph 86)

 Referring to Claim 10,

Gross further teaches wherein the operations further comprise generating, for display in a graphical user interface, a rate of allowance reflective of the first number and the second number. (Gross paragraph 53 discussing how the interface (el. 150) provides a graphical user interface to users. Gross Figures 16 A and 16 B illustrate displaying a report of results via a heat map.  Gross paragraph 305 discloses how the device can identify or sort technology areas within the PTO by a ratio of allowances to patent applications.)

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in Snyder in view of Jessen, Lundberg, Adler, and Gross to incorporate displaying results to allow users to identify the proliferation of technology in a particular technical field, propensity of art units/examiners, and to plan and budget for prosecution related activities. (Gross paragraphs 304-305)  

Referring to Claim 12,

Snyder further discloses wherein the relevancy value is based on a determination that the document contains terms relevant to the patent claim. (Snyder column 8 lines 61- 65 and column 15 lines 49-60) defining the TFIDF score is related to relative prominence of a term versus how frequent it appears in a document and that a document of score 1 is the same document.  Figures 8A-8C show a two dimensional plot of top scoring claims where the score is based on the relative similarity to identify documents most closely or proximately related column. (Snyder column 17 lines 66-67 and column 18 lines 59-62)

Referring to Claim 13,

Adler further teaches wherein the operations further comprise receiving a command for a removal of the document from consideration in determining the first patentability indicator. (Adler paragraph 91 discussing how users may engage directly with the search process such as ranking results, highlighting portions, and remove inadequate results.)
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed Snyder in view of Gross, Jessen, Lundberg, and Adler to incorporate receiving a command for a removal of the document from consideration in determining the patentability indicator to allow users to provide additional real time input to the system to refine the search results. (Adler paragraph 91).
Referring to Claim 14,

Lundberg further teaches determining the confidence level representative of a strength of the first patentability indicator as a predictor of patentability. (Lundberg paragraph 483 discussing the claim scope rating being an indication of a likelihood of obtaining a patent application with claims directed towards a particular technology.)

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed Snyder in view of Gross, Jessen, Adler and Lundberg to incorporate determining a confidence level representative of a strength of the patentability indicator as a predictor of patentability because it informs users of the breadth of claims that could be attained in a particular technological area. (Lundberg paragraph 483)
Referring to Claim 15,

Lundberg further teaches wherein the confidence level is determined based on a quantity of the filed patent applications. (Lundberg paragraph 483 discussing how the claim scope rating can either increased or decreased based on the quantity of patent documents retrieved).

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed Snyder in view of Gross, Jessen, Adler, and Lundberg to incorporate wherein the confidence level is determined based on a quantity of the filed patent applications because the larger quantity of retrieved hits will negatively affect the claim scope rating because as it indicate that a particular technology area is well saturated which in turn means that the breadth of claims attainable may be very narrow. (Lundberg paragraph 483)
Referring to Claim 26,

Adler further teaches, wherein the group of art data stores comprises information related to patents, foreign art, non-patent literature, and trade journal articles.   (Adler paragraph 12 patent attorney search keywords relevant to an invention within public database such as the USPTO, or JPO (Adler paragraph 11) as well as private databases that contain non-patent publications such as technical journals.) 

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Snyder in view of Gross, Jessen, Lundberg, and Adler to incorporate wherein the group of art data stores comprises information related to patents, foreign art, non-patent literature, and trade journal articles with the motivation of identifying all relevant prior publications that could disclose or teach the innovation to one of ordinary skill in the art. (Adler paragraph 11)

Referring to Claim 27,

Snyder further discloses wherein the document element that matches the element of the patent claim further comprises an identical word match or a similar word match according to a similarity criterion.  (Snyder column 6 line 67 to column 7 line 14 disclosing the invention implements word-vector analysis to determine co-occurrences of words and phrases between documents under analysis. One illustration is “projected” matching with “projection.” )

Referring to Claim 28,

Gross further teaches wherein the relevancy value comprises a probability that the document is prior art under 35 U.S.C. § 102 or 35 U.S.C. § 103.  (Gross paragraph 81 teaching that the individual claim disposition is determined such that claim 2 is unpatentable under 102. Gross paragraph 161 teaching that the prediction tool allows users to define a quantity and type of rejection such as a 102 rejection. 

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Snyder in view of Jessen, Lundberg, Adler, and Gross wherein the relevancy value comprises a probability that the document is prior art under 35 U.S.C. § 102 or 35 U.S.C. § 103 with the motivation of allowing users to review relevant reference and claims to determine an appropriate strategy for a contemplated filing. (Gross paragraph 161)

Referring to Claim 29, 

Snyder further discloses, wherein the relevancy value is one of a group of relevancy values, and the first patentability score is determined based on the group of relevancy values. (Snyder column 19 lines 35-65 disclosing that a final score of a document’s relevance is calculated using the raw score and quorum score. The quorum score is m/n where n is the number of unique terms in a query and m is the number of unique terms that are present in a document, while the raw score is based on the query weight and the document weight.)

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US Patent No. 6,038,561) in view of Gross et al. (US 20120191502), Jessen et al. (US 20160350886), Lundberg et al. (US 2014031700), Adler et al. (US 20060173920), and NPL Reference U (Lexis Pathways [April 14, 2016]).

Referring to Claims 5 and 16,

Snyder in view of Gross, Jessen, Lundberg, and Adler does not disclose wherein identifying the previously filed patent claims further comprises determining an art unit of the patent office entity to which a patent application containing the patent claim is likely to be assigned for examination, and wherein the filed patent applications were assigned to the art unit for the examination.

However, NPL Reference U, which is an online information system developed to assist applicants in predicting an art unit, further teaches wherein the identifying the previously filed patent claims further comprises determining an art unit of the patent office entity to which a patent application containing the patent claim is likely to be assigned for examination, and wherein the filed patent applications were assigned to the art unit for examination. NPL Reference U teaches a system where users can enter a query comprising a single word up to an entire patent application and the results include the top five art units the query could be assigned to. 

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Snyder in view of Gross, Jessen, Lundberg, Adler and NPL Reference U to incorporate determining a likely art unit that a claim will be assigned to based on the query. This gives parties the ability to understand the current condition of the art unit before an application is file, so that the drafted application or claim aligns with a particular art unit that best understands the technology. (NPL Reference U)

Claims 18-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US Patent No. 6,038,561) in view of NPL reference U (Lexis Pathways [April 14, 2016]), Marlow et al. (US 20160364818), Gross et al. (US 20120191502), Jessen et al. (US 20160350886), Lundberg et al. (US 2014031700), and Adler et al. (US 20060173920).

Referring to Claim 18,

The examiner notes the following limitations that are not positively recited and appear to occur outside the scope of the claims and therefore do not hold meaningful patentable weight:

wherein the relevancy value is based on an aggregated quantity of conditions being determined to be satisfied, wherein the relevancy value is based on a frequency of a first term that appears within the document, and wherein the relevancy value is further based on a proximity of the first term to a second term that appears within the document

 wherein the first patentability score is determined based on the relevancy value, wherein the patentability score is inversely proportional to the relevancy value, 

generating, a search identification number to be utilized for a patentability and search analysis report,

wherein the search identification number uniquely identifies an application that has been assigned the patentability score. 

For examination purposes the examiner is interpreting that the prior art needs to at least disclose, a relevancy value, a patentability score that is inversely proportional to the relevancy value, and a search identification number that uniquely identifies an application. For purposes of compact prosecution the examiner attempted to provide the best art related to the not positively recited subject matter.
	
The examiner further notes that added limitation of wherein the search identification number advances the application in priority ahead of other applications that were submitted without a pre-filing patentability search based on a defined time period associated with submission of the application being determined to have been satisfied is an intended use of search identification number (i.e. advancing the application in priority ahead of other applications) and therefore the examiner still needs to identity prior art that discloses a search identification number that uniquely identifies an application.

Additionally, the Examiner finds that the particular search tool (LexisNexis Total Patent) is non- functional descriptive material that does not alter the step of searching for documents. The particular electronic search tool used does not patentably distinguish the claims over the prior art. The step of searching is performed in the same manner regardless of the particular search electronic search tool used. 

The particular type of electronic search tool is non-functional descriptive material that may not be relied upon for patentability. The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although no claim limitations will be disregarded and the claimed invention as a whole will be assess, the Examiner will follow the Federal Circuit's guidance as in the Gulack decision and will not give patentable weight to printed matter absent a "new and unobvious functional relationship between the printed matter and the substrate." Id. at 1386; see also King Pharm. Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279-79 (Fed. Cir. 2010) (applying the "printed matter" reasoning to method claims containing an "informing" step that could be either printed or verbal instructions).

There is no objective evidence of record that there is a functional relationship in the particular electronic search tool that affects searching. The disclosure regarding the Lexis Nexis Total Patent tool is in paragraph 58, however this only discloses that search tools offered commercially by third parties including LexisNexis Total Patent in addition to other.  Applicant does not recite or show how the LexisNexis Total Patent search tool affects the step of searching. The function of searching is performed in the same manner regardless of the particular electronic search tool used per the disclosure in paragraph 58. As such, the specific electronic search tool used in searching constitutes non-functional descriptive that may not be relied upon for patentability. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). See also Exparte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative), afj'd 191 Fed. App'x 959 (Fed. Cir. 2006) (When a prior art reference describes each and every feature of a claimed [invention], except for the claimed non-functional descriptive material..., it anticipates the claimed onscreen icon inasmuch as "the [non-functional] descriptive material will not distinguish the invention from the prior art in terms of patentability[.]").

Snyder further discloses a method of:

receiving, by a device that comprises a processor, application data representative of a draft patent application associated with a user identity (Snyder Figure 10 A discloses the patent query tab in addition to the concept query, claim query, and range query. Snyder column 3 lines 61-64 teaching the user can enter a list of words ranging from a single keyword to the text of an entire document.  Snyder column 26 lines 42-45 disclosing that users enter a patent number that is analyzed against all other patents in the database. Additionally a patent application is associated with at least one user identity (i.e. an inventor))) 

and using an electronic search tool, performing, by the device, a patentability search related to the draft patent application, of an art database of art databases (Snyder column 6 lines 42-47 discussing that the invention is applicable to the task of patent search and analysis i.e. a patentability search. Snyder column 2 lines 56-59 discussing how the most typically information analysis tools available is a database of text and images which are searched by a rudimentary search engine. Snyder column 11 lines 34-45 discussing that there are multiple document databases that can be of U.S. patents or a collection of documents)

querying the art databases, utilizing natural searching, for documents that are relevant to a patentability of the claim; (Snyder column 4 lines 3-11 disclosing the invention provides for sophisticated natural language and information retrieval techniques enable the user to analyze claim sets, cluster claims based on similarity, and navigate results. The invention provides further for a search routine which goes beyond simple keyword search. Snyder column 8 lines 12-16 disclosing DR Link is used for performing natural language processing. Snyder column 2 lines 56-59 discussing how typical information analysis tools available is a database of text and images which are searched by a rudimentary search engine. Snyder column 9 lines 27-34 disclosing that a server receives queries from clients, and does substantially all the processing necessary to formulate responses to the queries and provide to the clients. The server may itself act in the capacity of a client when it accesses remote databases located on a database server.  Snyder column 11 lines 34-45 discussing that there are multiple -document databases that can be of U.S. patents or a collection of documents in conjunction with Snyder column 25 lines 50-56 that the concept query screen enables users to enter in text and query the text and the system will search a database of patents.)

 based on querying of the art databases, aggregating the documents resulting in aggregated documents; (Snyder column 9 lines 27-34 disclosing that a server receives queries from clients, and does substantially all the processing necessary to formulate responses to the queries and provide to the clients. The server may itself act in the capacity of a client when it accesses remote databases located on a database server.  Snyder column 11 lines 34-45 discussing that there are multiple -document databases that can be of U.S. patents or a collection of documents. )

 in response to aggregating the documents, determining a document, of the aggregated documents, that is relevant to the patentability of the patent claim, wherein the document comprises a document element that matches an element of the patent claim, (Snyder column 18 lines 59-61 discussing Figures 8A-8C are an illustration of the identification of documents most proximally related to a given search string or document (for example a draft patent application. The examiner interprets that a document that is relevant to a search string may raise questions of a claim’s patentability particularly under 35 U.S.C. 102 and 103.)

determining a relevancy value representative of a relevancy of the document to the draft patent application, wherein the relevancy value is based on an aggregated quantity of conditions being determined to be satisfied. (Snyder column 18 lines 59-61 discussing Figures 8A-8C are an illustration of the identification of documents most proximally related to a given search string or document (for example a draft patent application.) Snyder Figures 10A-B display the patent query tab and the corresponding patent query results that include a phrases and theme score. Snyder column 14 lines 35-67 disclosing that the unique terms in a claim list are analyzed to determine what documents cite the term and the frequency of the term, the total number of documents to determine the TFIDF weights for each term in the claim list to determine a set of weights to be compared against the concept query and another when comparing documents to each other. Snyder column 15 lines 3-59 disclosing the TFIDF score can be calculated in a variety of manners and then normalized to determine a score between 0-1 where a score of 1 would be where the document is compared against itself. Snyder column 26 lines 59-67 the results of the patent query in Figure 10 B shows the results in decreasing order of relevance to the user’s query.)

wherein the relevancy value is based on a frequency of a first term that appears within the document, and wherein the relevancy value is further based on a proximity of the first term to a second term that appears within the document, based on a number of the documents that are relevant(Snyder column 14 lines 36-60 disclosing that the unique terms in a claim list are analyzed to determine what documents cite the term and the frequency of the term in each document, the total number of documents that contain the term, to determined the TFIDF weights for each term in the claim list to determine a set of weights to be compared against the concept query and another when comparing documents to each other. Snyder column 15 lines 49-59 disclosing the TFIDF score can be calculated in a variety of manners and then normalized to determine a score between 0-1 where a score of 1 would be where the document is compared against itself.)  Snyder column 14 lines 36-60 disclosing that the calculation of the TFIDF incorporates the information such as a file where the term index is recorded along with the frequency count for each term in each document. that the unique terms in a claim list are analyzed to determine what documents cite the term and the frequency of the term, the total number of documents to determine the TFIDF weights for each term in the claim list to determine a set of weights to be compared against the concept query and another when comparing documents to each other.) 

determining a first patentability score representative of a likelihood that the patent claim is patentable, wherein the first patentability 615/808,236 score is determined based on the relevancy value, (Snyder column 19 lines 7-17 disclosing that concept query compares an inputted query (concept or document) against a dataset. Snyder column 19 lines 35 to column 20 line 5 disclosing the invention calculates a score for every document processed and is normalized against the target query. Snyder column 26 lines 5-11 disclosing the concept query results screen will display patents in order of relevance to the user’s concept query.)

identifying previously filed patent claims of filed patent applications, wherein the filed patent applications were filed with the patent office entity, analyzing the previously filed claims to determine second patentability scores for the previously filed patent claims (Snyder claim 54 “identifying within each patent document a portion of said document containing a set of claims”. Additionally one of ordinary skill in the art would recognize that filed patent applications would have been filed with a patent office entity. Snyder column 19 lines 35 to column 20 line 5 disclosing the invention calculates a score for every document processed and is normalized against the target query.)

, wherein the electronic search tool is a LexisNexis Total Patent search tool; (Snyder column 2 lines 56-59 discussing how typical information analysis tools available in a database of text and images which are searched by a rudimentary search engine.)

wherein the document comprises a document element that matches an element of the patent claim, determining a relevancy value representative of a relevancy of the document to the patent claim, wherein the relevancy value is based on an aggregated quantity of conditions being determined to be satisfied,  (Snyder column 14 lines 36-60 disclosing that the unique terms in a claim list are analyzed to determine what documents cite the term and the frequency of the term, the total number of documents to determined the TFIDF weights for each term in the claim list to determine a set of weights to be compared against the concept query and another when comparing documents to each other. Snyder column 15 lines 49-59 disclosing the TFIDF score can be calculated in a variety of manners and then normalized to determine a score between 0-1 where a score of 1 would be where the document is compared against itself.)

Snyder fails to disclose:

determining an art unit of a patent office entity to which the draft patent application is likely to be assigned after the draft application is filed with the patent office entity; 
analyzing a document cited at least a threshold number of times by the art unit.

However; NPL Reference U, which is an online information system developed to assist applicants in predicting an art unit,  teaches determining an art unit of a patent office entity to which the draft patent application is likely to be assigned after the draft application is filed with the patent office entity, (NPL Reference U discloses a system where users can enter a query comprising a single word up to an entire patent application and the results include the top five art units the query could be assigned to.)

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Snyder in view of NPL Reference U to incorporate the determination of a likely art unit that will be assigned the given draft application. This gives parties the ability to understand the current condition of the art unit before an application is file, so that the drafted application or claim aligns with a particular art unit that best understands the technology. (NPL Reference U)
Snyder in view of NPL Reference U does not teach analyzing the document cited at least a threshold number of times by the art unit, 

However Marlow, which is directed to user interfaces in a patent management system, further teaches analyzing the document cited at least a threshold number of times by the art unit, (Marlow paragraph 29 discussing how users may review a reference and see how often it is cited by an art unit. Marlow paragraph 48 discussing how the reference section (el. 210) can display the most cited references for an art unit.)

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Snyder in view of NPL Reference U and Marlow to incorporate analyzing the document cited a threshold number of times by the art unit to determine the most commonly cited references for a particular art unit. (Marlow paragraph 48)

Snyder in view of NPL Reference U and Marlow does not disclose determining, for ones of the previously filed claims having second patentability scores similar to the first patentability score, a first number of the previously filed patent claims that were rejected and a second number of the previously filed patent claims that were allowed.

However Gross, further teaches 

determining, for ones of the previously filed claims having second patentability scores similar to the first patentability score, a first number of the previously filed patent claims that were rejected and a second number of the previously filed patent claims that were allowed. (Gross paragraph 80 teaching data included comprises the case disposition, which would include rejected or allowed. Gross paragraph 156 providing an example where for making a prediction on outcome will analyze documents in question to prior documents similar. Gross 299 teaching that a user can query documents that contain one or more keywords and which are either pending, issued, abandoned etc.)

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Snyder, NPL Reference U, and Marlow in view of Gross to incorporate determining, for ones of the previously filed claims having second patentability scores similar to the first patentability score, a first number of the previously filed patent claims that were rejected and a second number of the previously filed patent claims that were allowed with the motivation of identifying relevant references using the concept query disclosed in Snyder and to understand how these relevant references were disposed to plan, budget and predict whether a given application may be allowed. (Gross paragraph 305)

Snyder in view of Gross does not disclose wherein the patentability score is inversely proportional to the relevancy value, 

However Jessen further teaches wherein the patentability score is inversely proportional to the relevancy value. (Jessen paragraph 216 the invention identifies unique words in proposed claim text within the data and analyzes the identified patents and patent application using the input. The invention determines a frequency value for each of the unique words in the clams, and each frequency value for each of the unique words in the claims, and each frequency value is representative of how frequently a word appears. The invention then generates and output of a first score that is representative of a scope of the claim or proposed claim text relative to the collection of patents and patent applications within the database, and the first score is based at least in part on the frequency values and the inverse frequency values of the unique words.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Snyder in view of Gross and Jessen to incorporate wherein the patentability score is inversely proportional to the relevancy value with the motivation of incorporating the inverse of a score associated with relevant documents in the determination of the scope of a proposed claim text in view of the relevant documents. (Jessen paragraph 216)

Snyder in view of NPL Reference U, Marlow, Gross, and Jessen does not disclose

based on the patentability score, generating a confidence level associated with the patentability score; 

However Lundberg, which is directed to a system and a method for performing patent analytics, further teaches wherein the operations further comprise based on the patentability score, generating a confidence level associated with the patentability score; (Lundberg paragraph 483 discussing the claim scope rating being an indication of a likelihood of obtaining a patent application with claims directed towards a particular technology. Lundberg paragraph 483 discussing how the claim scope rating can either increased or decreased based on the quantity of patent documents retrieved).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed Snyder in view of NPL Reference U, Marlow, Gross, Jessen and Lundberg to incorporate ,based on the patentability score, generating a confidence level associated with the patentability score; with the motivation of generating a statistical parameter associated with the score that informs users of the breadth of claims that could be attained in a particular technological area. (Lundberg paragraph 483)

Snyder in view of NPL Reference U, Marlow, Gross, Jessen, and Lundberg does not disclose  and in response to determining the patentability score, generating, a search identification number to be utilized for a patentability and search analysis report, wherein the search identification number uniquely identifies an application that has been assigned the patentability score, wherein the search identification number advances the application in priority ahead of other applications that were submitted without a pre-filing patentability search based on a defined time period associated with submission of the application being determined to have been satisfied; 

However Adler, which is directed to a data processing system for analyzing innovation, teaches and in response to determining the patentability score, generating, a search identification number to be utilized for a patentability and search analysis report, wherein the search identification number uniquely identifies an application that has been assigned the patentability score, wherein the search identification number advances the application in priority ahead of other applications that were submitted without a pre-filing patentability search based on a defined time period associated with submission of the application being determined to have been satisfied. (Adler paragraph 86 teaching that each all electronic records relevant to each query can be securely saved.)

It would have been obvious to one of ordinary skill in the art to modify the invention disclosed in Snyder in view of NPL Reference U, Marlow, Gross, Jessen, Lundberg, and Adler to incorporate and in response to determining the patentability score, generating, a search identification number to be utilized for a patentability and search analysis report, wherein the search identification number uniquely identifies an application that has been assigned the patentability score, wherein the search identification number advances the application in priority ahead of other applications that were submitted without a pre-filing patentability search based on a defined time period associated with submission of the application being determined to have been satisfied with the motivation of recording records relevant to a particular query so users may review the records at a later time. (Adler paragraph 86)

Referring to Claim 19,

Adler further teaches discloses wherein the electronic search tool comprises a search engine designated by the patent office entity for electronic patentability searches. (Adler paragraph 91 discussing how the search engine (el. 9) comprise a plurality of search tools, preferably a keywords search tool and at least one concept matching search tool in combination. Adler Paragraph 92 discussing what databases may be search such as in paragraph 11 discussing the various databases search that can be searched such as the USPTO, EPTO and WIPO and in paragraph 12 listing NPL sources such as Lexis and Yahoo.)
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Snyder in view of NPL Reference U, Marlow, Gross, Jessen, Lundberg and Adler to incorporate the electronic search tool comprising a search engine designated by the patent office entity for electronic patentability searches to assist users in identifying all potential and relevant prior art. (Adler paragraph 11).

Referring to claim 20,
Marlow further teaches wherein the document is a first document cited at least the threshold number of times by the art unit. (Marlow paragraph 29 discussing how users may review a reference and see how often it is cited by an art unit. Marlow paragraph 48 discussing how the reference section (el. 210) can display the most cited references for an art unit.) 

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Snyder in view of NPL Reference U, Gross, Jessen, Lundberg, and Marlow to incorporate wherein the document is a first document cited at least the threshold number of times by the art analyzing a second document selected by an examiner identity of the patent office entity to which the draft patent application is likely to be assigned for review after the draft patent application is filed with the patent office entity to determine the most commonly cited references for a particular examiner. (Marlow paragraph 48)

However Snyder in view of NPL Reference U, Jessen, Lundberg, Adler, and Marlow fails to teach wherein the performing the patentability search further comprises: analyzing a second document selected by the user identity.

However Gross, further teaches analyzing a second document selected by the user identity. (Gross paragraphs 163-164 discussing how users may upload a document that is analyzed by the prediction tool.)

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Snyder in view of NPL Reference U, Marlow, Jessen, Lundberg and Gross to incorporate analyzing a second document uploaded by a user to determine the second document’s utility or potential for a successful outcome by comparing it against other comparable documents and in this case the top cited references by an art unit. (Gross paragraphs 163-164)
Referring to Claim 21,

Marlow further teaches wherein the document is a first document cited at least the threshold number of times by the art unit. (Marlow paragraph 29 discussing how users may review a reference and see how often it is cited by an art unit. Marlow paragraph 48 discussing how the reference section (el. 210) can display the most cited references for an art unit and additionally can display the most common references cited by the examiner by rejection type.)

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Snyder in view of NPL Reference U, Gross, Jessen, Lundberg, and Marlow to incorporate wherein the document is a first document cited at least the threshold number of times by the art analyzing a second document selected by an examiner identity of the patent office entity to which the draft patent application is likely to be assigned for review after the draft patent application is filed with the patent office entity to determine the most commonly cited references for a particular examiner. (Marlow paragraph 48)

Referring to Claim 23, 

Marlow further teaches wherein the document is a first document cited at least the threshold number of times by the art unit. Snyder in view of NPL Reference U and Marlow does not disclose wherein the performing the patentability search comprises: analyzing a second document selected from references cited in a prior patent application that is related to the draft patent application.

However Lundberg, further teaches analyzing a second document selected from references cited in a prior patent application that is related to the draft patent application. (Lundberg paragraph 448 discussing mining the prior art cited or applied art in a target patent for both forward citations and backward citations and Lundberg paragraph 449 discussing analyzing the mined patents to determine whether a mined patent is relevant.)

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Snyder in view of NPL Reference U, Marlow, and Lundberg to incorporate analyzing a second document selected from references cited in a prior patent application that is related to the draft patent application because the analysis of the mined patent/s can inform a user of the pioneering nature of the target patent. (Lundberg paragraph 449)

Referring to Claim 24, 

Adler further teaches wherein the performing the patentability search comprises analyzing a result of the patentability search and determining a source of patent authority associated with the patent office entity applicable to the result. (Adler paragraph 32 teaching charting the submission as defined by the user query against the prior art and applying a statutory analyzer to the chart to determine the patentability of the invention.)

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed Snyder in view of NPL Reference U, Marlow, Gross, Jessen, Barney, and Adler to incorporate analyzing a result of the patentability search and determining a source of patent authority associated with the patent office entity applicable to the result because it informs the user what statutory basis a particular prior art reference may be cited as. (Adler paragraph 17)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US Patent No. 6,038,561) in view of NPL reference U (Lexis Pathways [April 14, 2016]), Marlow et al. (US 20160364818), Gross et al. (US 20120191502), Jessen et al. (US 20160350886), Lundberg (US 20140317000), hereinafter Lundberg ‘000, Adler et al. (US 20060173920), and Lundberg (US 20130086070), hereinafter Lundberg ‘070.

Referring to claim 22,

Snyder in view of NPL Reference U, Gross, Jessen, Lundberg ‘000, does not disclose wherein the document is a first document cited at least the threshold number of times by the art unit.

However, Marlow further teaches, wherein the document is a first document cited at least the threshold number of times by the art unit. (Marlow paragraph 29 discussing how users may review a reference and see how often it is cited by an art unit. Marlow paragraph 48 discussing how the reference section (el. 210) can display the most cited references for an art unit.)

Snyder in view of NPL Reference U and Marlowe does not disclose wherein the performing the patentability search comprises: analyzing a second document selected from an information disclosure statement submitted by the user identity subsequent to the receiving of the application data.

However Lundberg ‘070, which is directed to a system and method for prior art management, further teaches analyzing a second document selected from an information disclosure statement submitted by the user identity subsequent to the receiving of the application data. (Lundberg ‘070 paragraph 80-81 disclosing how users can create a “prior art portfolio” comprised of prior art documents selected or uploaded by a user that can be analyzed to determine relevance to a target patent/concept).

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Snyder in view of NPL Reference U, Marlow, Gross, Jessen, Adler, Lundberg ‘000 and Lundberg ‘070 to incorporate analyzing a second document selected from an information disclosure statement submitted by the user identity subsequent to the receiving of the application data because it allows users to assess the relevance of the references cited in the IDS. (Marlow paragraph 48)

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US Patent No. 6,038,561) in view of NPL Reference U (Lexis Pathways [April 14, 2016]), Marlow et al. (US 20160364818), Jessen et al. (US 20160350886) Lundberg et al. (US 20140317000), Adler et al. (US 20060173920) and Tran (US Patent No. 7,716,581).

Referring to claim 25,

Snyder in view of NPL Reference U, Marlow, Jessen, Lundberg and Adler do not disclose wherein the result of the patentability search relates to a deficiency associated with the draft patent application.

However, Tran, which is directed to a method for analyzing and optimizing patent applications, discloses wherein the result of the patentability search relates to a deficiency associated with the draft patent application. (Tran column 8 lines 9-27 discussing checking elements recited in claims are shown in the Drawings and if there is a deficiency the process will indicate an error to the user. Tran column 11 line 44 to column 12 line 57 discussing the need to perform antecedent basis checking and how to implement. Tran column 12 line 58 to column 13 line 15 discussing checking that all of elements of a claim are interconnected and the process of performing that task. Tran column 14 lines 18-28 discussing checking for additional formalities such as conformance to paper size, margin spacing, line spacing, page numbers, that all elements claimed are described in the specification, and others.) 

It would have been obvious to one having ordinary skill of the art before the effective filed date of the claimed invention to modify the method disclosed in Snyder in view of NPL Reference Marlow, NPL Reference U (Lexis Pathways), and Tran to incorporate that the result of the patentability search relates to a deficiency associated with the draft patent application to check for conformance to various Patent Office Regulations. (Tran column 8 lines 23-27; Tran column 11 lines 45-47; Tran column 12 lines 60-61)
Response to Arguments
Applicant's arguments filed August 16, 2021 have been fully considered.
Applicant’s claim amendments and arguments were not persuasive with regards to the 112 (a) rejection, with respect to the patentability indicator and patentability score. While applicant discloses in Paragraphs 62-63 of the Specification how the relevancy value is obtained, and that the patentability score/indicator can be based on this relevancy value, Applicant does not disclose how the patentability score/indicator is actually determined. It would appear that the patentability score includes more than just the relevancy value through the incorporation of other information such as the number of documents determined relevant but it is not disclosed by Applicant how this information is incorporated into the determination of the patentability as stated in the 112 (a) rejection. Therefore the examiner has maintained the 112(a) rejection. 
In response to applicant’s amendments and arguments, on pages 10-11 of the Remarks, regarding the 112(b) rejection. Applicant’s amendments were not directed to the limitations rejected under 112 (b). Therefore the examiner has maintained the 112(b) rejection.
In response to applicant’s amendments and arguments, on pages 11-18 of the Remarks, regarding the 101 rejection the examiner respectfully disagrees.
Applicant first argues that the type of invention involved goes beyond the collection, analysis, and display of available information in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016). Applicant argues that the present application is a clear improvement over existing web-browsing technologies. Applicant argues that improvements are being made by a number of others to existing technological systems in the art such as that disclosed by Applicant and the prior art. Additionally the embodiments of the application provide improvements to the functionality and use of conventional web browsing technologies with respect to access point devices. The examiner respectfully disagrees, it is unclear what functions Applicant is referring to are non-obvious improvements over existing web-browsing technologies.  The claimed invention receives information, performs a query based on the received information, determines relevant document based on relevancy criteria which are then assigned a relevancy value which is used in a simple calculation of the patentability score (the inverse of the relevancy value), calculate patentability scores of previously filed patent claims/applications, subsequently compare to the patentability score to the patentability score of previously filed claims/application to identify similar scores, which is then used in the determination of number of claims rejected and allowed, generating a confidence level based on the analysis of the information, and generating a search identification number associated with the search. The invention in essence receives information, queries using the information, processes the information (determining how relevant are the documents (the relevancy value), determining score based on the inverse of the value, determining the score for other documents, comparing the obtained scores, identifying similar scores based on the comparison, (Claim 18 determining what art unit an application will be assigned, determining what the most cited reference by the art unit is) determining number of rejected and allowed claims based on the comparison, generating a confidence level for the score and generating a search number for the score). These steps are all capable of being performed in the human mind. For example a user may search based on received information, identify relevant documents based on particular documents, determine a score based on how relevant the documents are based on the inverse (the more relevant a document is the lower the score) comparing the determined score to determine applications with similar scores, determining the number of allowed and rejected claims, determining a confidence level for the obtained score ( a statistical calculation based on the number of observation/samples obtained to verify whether the score is reliable the score is) and associating the search with a search number. The examiner additionally notes how the amended limitation is not meaningfully limiting as stated in the art rejections as the added limitation is further embellishing the intended use of the search identification number and therefore holds little patentable weight. Therefore it is not apparent from the independent claims what applicant believes is the technological improvement to web browsing technologies with respect to access point devices. The examiner asserts that the applicant is performing the abstract idea in a generic computing environment for automating a mental process. Additionally Applicant argues Electric Power Group, LLC does not apply as the proposed amendments do not just use computers as tools and were not well-known and did not exist in human practice previously. It is unclear to which portion of the amendments Applicant is referring to in light of the above remarks that the added limitation just further embellishes on the intended use of the search identification number and this therefore does not provide for a meaningful limitation as argued by Applicant. The examiner also cites Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.") The examiner asserts that the patent eligibility of an invention under § 101 is distinct requirement from the patentability over the prior art provided by the analyses of § 102 and § 103. 
Next applicant argues that the application represents a variety of improvements over another technology system or technical field in view of the proposed amendments and that a meaningful limitation exists in the present application beyond just linking the use of the abstract idea to a particular technological environment as the claims are preforming in a complex, and innovative way. It is not clear to the examiner what these variety of improvements are or what this particular meaningful limitation in, or how the amendments provide for a complex and innovative way of performing a patentability search and analysis. As explained above the added limitation is further embellishing on the intended use of the search identification number. Therefore in view of the examiner’s prior explanation, regarding the performance of each of the steps of a mental process the examiner respectfully disagrees. Applicant additionally argues that it is not surprising that the provided art does not disclose the subject claims as the present application is not abstract. The examiner refers applicant to Id. ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.") The examiner asserts that the patent eligibility of an invention under § 101 is distinct requirement from the patentability over the prior art provided by the analyses of § 102 and § 103.
Applicant then states the independent claims are similar to those disclosed in Intellectual Ventures I LLC v. Synmantec Corporation et al., 1-10-cv-01067 (DED April 22, 2015, Order) (Stark, J.), where the claims were directed to a computer virus screening patent and the claims were determined to not be directed to an abstract idea. Applicant then states that the independent claims (1, 9, and 18) are directed to a patentability score with specific implications that cannot be abstracted away so broadly as done in the present rejection. It is unclear to the examiner what specific implications of the patentability score. The specific implications of the patentability score is interpreted to be with reference to the search identification number that is associated with the search report; however the added limitation with regards to the search identification number does not further meaningful limit the claims as the added limitation is further embellishing the intended use of the search identification number. The applicant then asserts that the claims do not pre-empt the field of data analysis and displaying results. The examiner notes that they have not asserted that the claims pre-empt the field of data analysis and displaying results the examiner has asserted that the claims are directed to performing mental processes that are linked to a generic computer environment for the purposes of automating the process. Therefore the examiner respectfully disagrees. 
Applicant then argues Messaging Gateway Solutions LLC v. Amdocs, Inc. et al., 1-14-cv-00732 (DED April 15, 2015, Order) (Andrews, J.) which was directed to a server communication patent, where the solution provided was tethered to the technology that created the problem. Applicant asserts the independent claims 1, 9, and 18 are tethered to the technology (scoring) to address the issues associated with patent searching. It is unclear to the examiner what aspects of scoring Applicant is referencing that address the issues associated with patent searching.
Applicant then cites McRO Inc. v. Bandai Namco Games America Inc., No. 15-1080 (Fed. Cir. Sept. 13, 2016); Bascom Global Internet v. AT&T Mobility, No. 15-1763 (Ded. Cir. June 27, 2016); USPTO Menmorandum dated May 19, 2016 regarding subject “Recent Subject Matter Eligibility Decisions ( Enfish, LLC v. Microsoft Corp. and TLI Communications LLC v. A. V Automotive, LLC). Applicant asserts that the amendment render the rejection based on non-statutory subject matter moot and therefore the associated dependent claims are therefore non-statutory subject matter. The examiner respectfully disagrees in view of the examiner’s discussion of the amended subject matter in the claims as discussed above and the dependent claims do not add significantly more or are generally linking the abstract idea to well known or conventional concepts as discussed in the 101 rejection. 
Finally applicant argues that the examiner ignored the requirements set forth by Berkheimer in the final action because the examiner asserted that the search identification number features are conventional and well understood. The examiner is asserting that the step of generating a search identification number in view of the specification is merely applying a concept of processing information (search identification number) in a generic technological environment as discussed in the 101 rejection. While this step may be well-known and conventional as well the examiner does not assert this, instead that it is a step of processing information merely applied in a generic computing environment and thus not invoking Berkheimer analysis. Therefore the examiner respectfully disagrees.  
In conclusion the examiner does not find Applicant’s arguments or amendments persuasive and therefore has maintained the 101 rejection. 
In response to Applicant’s amendments and arguments on pages 18-31. Applicant asserts that prior art cited by the examiner may disclose various limitations of the amended claims however references fail to teach the amendment provided by Applicant. The examiner respectfully disagrees, as stated in the art rejections the added amendment further embellishes the intended use of the search identification number and therefore holds little patentable weight and therefore the cited art of record still applies. Therefore the examiner has maintained the 103 rejections.  
				Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Comanescu (US 20150221055) – directed to granting priority certificates and achievement certificates. 

Lepeltier (US 20170075877) – directed to handling patent claims. 

Foster et al. (US 20140304579) – directed to understanding interconnected documents, and in one embodiment to understanding issued patents, pre-grant publications, documents contained in patent prosecution histories, and other documents citing to or cited by the same.

Barney (US 20160004768) - directed to probabilistically quantifying a degree of relevance between two or more citationally or contextually related data objects, such as patent documents, non-patent documents, web pages, personal and corporate contacts information, product information, consumer to behavior, technical or scientific information, address information, and the like is provided.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/M.J.M./
Examiner, Art Unit 3689

/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689